FILED
                           NOT FOR PUBLICATION
                                                                             JUN 07 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHRISTINE MOOREHEAD,                             No.   17-15202

              Plaintiff-Appellant,               D.C. No. 2:14-cv-02542-JJT

 v.
                                                 MEMORANDUM*
HI-HEALTH SUPERMART
CORPORATION,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    John Joseph Tuchi, District Judge, Presiding

                       Argued and Submitted March 13, 2018
                            San Francisco, California

Before: WATFORD and FRIEDLAND, Circuit Judges, and FEINERMAN,**
District Judge.

      1. The district court properly granted summary judgment to Hi-Health

Supermart Corporation on Christine Moorehead’s Title VII retaliation claim. See


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Gary Feinerman, United States District Judge for the
Northern District of Illinois, sitting by designation.
                                                                         Page 2 of 2
42 U.S.C. § 2000e-3. Moorehead failed to establish a causal connection between

her protected activity and her termination. The 12-year gap between the two

events was too long to support an inference of retaliation. See Manatt v. Bank of

America, NA, 339 F.3d 792, 802 (9th Cir. 2003). Moorehead also received

multiple bonuses during that period, and her supervisor ceased making statements

about her protected activity more than one year before her termination. See id.

      2. The district court properly granted summary judgment to Hi-Health on

Moorehead’s Age Discrimination in Employment Act claim. See 29 U.S.C. § 623.

Moorehead’s supervisor’s repeated statements linking Moorehead’s age to her

performance go beyond “a stray remark,” but they are not enough alone to defeat

summary judgment. See France v. Johnson, 795 F.3d 1170, 1173 (9th Cir. 2015).

We therefore assess Moorehead’s claim using the burden-shifting framework

established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973).

Because Moorehead provided no evidence that the performance objectives she was

required to meet were unreasonable, she has failed to raise a genuine issue of

material fact as to whether Hi-Health’s proffered non-discriminatory reason for

terminating her—that she failed to meet her objectives—was pretextual. See

France, 795 F.3d at 1175.

      AFFIRMED.